Title: From James Madison to John Lamson, 22 February 1803
From: Madison, James
To: Lamson, John


Sir,Department of State, Washington 22d February 1803
I have received your letter of the 6th of October last, and several of intermediate dates from the 29th December 1801.
It appears that you accepted your Commission in a letter dated on the 21st. Jany. 1800, and that Mr. Riggin was appointed to the same Office on the 4th Feby 1802 and before the receipt of your letter of the 29th Decr. 1801 announcing your arrival at Trieste. As during this interval of two years, the files of the office of State were silent respecting you, it was reasonably concluded that your office remained unoccupied and would not be filled without a new appointment. Thus therefore any inconvenience to which the appointment of Mr. Riggin may expose you can only be attributed to your delay in repairing to your post and your silence on the causes which prevented it and as the withdrawal of Mr Riggins’ Commission would probably expose him to similar inconveniences, it is deemed most conformable to justice that he should be preferred. By this expression of the President’s determination, it is not to be understood that your qualifications for the office, as far as they appear from your official communications, are not viewed with a degree of attention which under different circumstances might have continued it in your hands. I am, Sir, Very respectfully your most Obt Sert.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   For Lamson’s 29 Dec. 1801 and 18 Mar., 22 May, 24 Aug., and 6 Oct. 1802 letters to JM, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:353, 3:46, 246, 514, 613–14.


